DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The claim amendments filed on 02/23/2022 have been entered.  Claims 1-21 remain pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,096,771. 
The elements of the instant application are to be found in the co-pending patent and therefore are anticipated.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending patent and the instant application all recite the same basic structure with a permutation of similar elements throughout.
In the claims set forth above, both the co-pending patent and instant application claim a device for use in the treatment of eardrum perforations having a structured coating, wherein the device comprises: a carrier layer, wherein a plurality of protrusions is arranged on this carrier layer, which protrusions each comprise at least a shaft having an end face pointing away from the surface, a further layer is arranged at least on the end face, wherein this layer has a different elastic modulus than the 
As the structural limitations and orientations of the device for use in the treatment of eardrum perforations are the same, the language set forth in both the instant application and the co-pending patent are essentially two alternative means of claiming the same features/components.  Thus, the claims of the instant application are not patentably distinct from the co-pending claims.	

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
	In response to applicant’s argument on page 5, regarding the double patenting rejection, the examiner respectfully disagrees.  Claims 1-13 of the '771 patent do teach or suggest that the further layer is arranged at least on the end face.  Claim 1 states “each protrusion comprising at least a shaft having an end face pointing away from a surface of the carrier layer, and a further layer arranged at least on the end face”.  Regarding the device forming an adhesive top surface of a device, this is the intended use of the device, not the structural configuration.  The structural configuration of the ‘771 patent would result in an adhesive top surface.  Therefore, the double patenting rejection is maintained.
	 A new ground(s) of rejection is made infra in view of Patil (Reference U) addressing all of the claim limitations as necessitated by amendment.  
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 4-9, 11, 16-17, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patil (Reference U).

	Regarding claim 1, Patil discloses a device having a structured coating (Figure 1, page 14784, column 2, lines 6-22), wherein the device comprises: 
a carrier layer (Figure 1, carrier layer annotated below), 
wherein a plurality of protrusions is arranged on this carrier layer (Figure 1, protrusions annotated below), 
which protrusions each comprise at least a shaft having an end face pointing away from the surface (as can be seen in Figure 1, the protrusions comprise a shaft having an end face pointing away from the surface), 
a further layer is arranged at least on the end face and forms an adhesive top surface of the device (Figure 1, further layer annotated below; abstract), 
wherein this layer has a different elastic modulus than the protrusion in question (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 1, lines 1-12; protrusion is mixed at a ratio of 100:10 w/w (or 10% cross-linked PDMS); Liquid Film Coating on Patterned Elastic Surfaces, column 2, lines 1-6, further layer is mixed at a ratio of 100:1 w/w (or 1% cross-linked PDMS), therefore the further layer has a different elastic modulus than the protrusion)
and wherein the further layer arranged on the end face has a lower elastic modulus than the respective protrusion (page 14785, Liquid Film Coating on a Patterned Elastic Surfaces, column 2, lines 1-10, the 1% cross-linked PDMS is coated uniformly between grooves and over the protrusions, therefore, it has a lower elastic modulus than the respective protrusion which is formed of 10% cross-linked PDMS), 
wherein the further layer fills the intermediate spaces between the protrusions or is part of a film that connects the protrusions (as stated above, the 1% cross-linked PDMS further layer fills the grooves between the protrusions and forms a film over the protrusions; page 14784, column 2, lines 6-10).  

    PNG
    media_image1.png
    797
    1326
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    797
    1326
    media_image1.png
    Greyscale

	Regarding claim 2, Patil discloses wherein the protrusions have an aspect ratio of greater than 1 (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 2, lines 8-12, PDMS pillar height=40 µm, PDMS pillar width=15, 45, 90, 225, and 450 µm, the aspect ratio of 40 µm height/15 µm width= 2.67).  
	Regarding claim 4, Patil discloses wherein the further layer additionally fills the intermediate spaces between the protrusions (Figure 1, page 14785, Liquid Film Coating on a Patterned Elastic Surfaces, column 2, lines 1-10, PDMS solution with 1% cross-linker was used to fill in the patterned cavities; page 14784, column 2, lines 6-10).  
	Regarding claim 5, Patil discloses wherein the further layer is part of a film that connects the protrusions (Figure 1, page 14785, Liquid Film Coating on a Patterned Elastic Surfaces, column 2, lines 1-10, PDMS solution with 1% cross-linker left a thin layer on top of the patterned surface).  
	Regarding claim 6, Patil discloses wherein the device is configured to adhere to soft substrates (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2, Patil discloses an adhesive device with the claimed structure) 
	.  Regarding claim 7, Patil discloses wherein the device is configured to adhere to biological tissues (it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  See MPEP 2114.2, Patil discloses an adhesive device with the claimed structure).  
	Regarding claim 8, Patil discloses wherein a smallest thickness of the further layer above a protrusion is always less than a maximum perpendicular height of the protrusion (page 14785, Liquid Film Coating on Patterned Elastic Surfaces, column 2, lines 1-4, a thin layer of about 20 µm was on top of the patterned surface, Fabrication of PDMS Elastic Patterned Surfaces, column 2, line 8, the height of the pillar was 40 µm, therefore the further layers is less than a maximum perpendicular height of the protrusion).  
	Regarding claim 9, Patil discloses wherein the perpendicular height of all of the protrusions is in a range of 1 µm to 10 mm (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 2, line 8, the height of the pillar was 40 µm).   
	Regarding claim 11, Patil discloses wherein the protrusions are composed of elastomers (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 1, lines 1-12, PDMS which the protrusions are composed of is an elastomer).  
	Regarding claim 16, Patil discloses wherein the protrusions comprise epoxy- and/or silicone-based elastomers, polyurethane(meth)acrylates, polyurethanes, silicones, silicone resins or polyurethane(meth)acrylates (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 1, lines 1-12, PDMS is a silicone-based elastomer).  
	Regarding claim 17, Patil discloses wherein the protrusions comprise polydimethylsiloxane (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 1, lines 1-12) and the further layer comprises a vinyl-terminated silicone (page 14785, Liquid Film Coating on Patterned Elastic Surfaces, column 2, lines 1-6, sylgard 184 is a vinyl-terminated silicone).  
	Regarding claim 19, Patil discloses wherein the protrusions have a height of 5 to 50 µm (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 2, line 8, the height of the pillar was 40 µm).    
	Regarding claim 20, Patil discloses wherein the further layer has a perpendicular thickness of 3 to 70 µm (page 14785, Liquid Film Coating on Patterned Elastic Surfaces, column 2, lines 1-4, the further layer has a perpendicular thickness of about 20 µm).  
	Regarding claim 21, Patil discloses wherein a total thickness of the device is between 50 to 300 µm (page 14785, Fabrication of PDMS Elastic Patterned Surfaces, column 2, lines 6-8, the height of the pillar and backing layer is 50µm; Liquid Film Coating on Patterned Elastic Surfaces, column 2, lines 1-4, the further layer has a perpendicular thickness of about 20 µm, therefore, the total thickness of the devices is 70 µm).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (Reference U) in view of Chandra (Reference V).

	Regarding claim 3, Patil discloses the invention substantially as claimed.
	However, Patil does not disclose wherein the protrusions have an aspect ratio of at least 3. 
	Chandra teaches wherein the protrusions have an aspect ratio of at least 3 (see Chandra, Table 1, aspect ratio column).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Patil by providing wherein the protrusions have an aspect ratio of at least 3 as taught by Chandra because arrays of high-aspect-ratio (HAR) microstructures provide structures with a large surface area, a surface topography well separated from the underlying substrate, and large mechanical compliance (see Chandra, abstract).
	Regarding claim 13, Patil discloses the invention substantially as claimed.

	Chandra teaches wherein the protrusions have an aspect ratio of height to diameter of 5 to 10 (see Chandra, Table 1, aspect ratio column).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Patil by providing wherein the protrusions have an aspect ratio of height to diameter of 5 to 10 as taught by Chandra because arrays of high-aspect-ratio (HAR) microstructures provide structures with a large surface area, a surface topography well separated from the underlying substrate, and large mechanical compliance (see Chandra, abstract).
	Regarding claim 14, Patil discloses the invention substantially as claimed.
	However, Patil does not disclose wherein the protrusions have an aspect ratio of height to diameter of at least 7.  
	Chandra teaches wherein the protrusions have an aspect ratio of height to diameter of at least 7 (see Chandra, Table 1, aspect ratio column).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Patil by providing wherein the protrusions have an aspect ratio of height to diameter of at least 7 as taught by Chandra because arrays of high-aspect-ratio (HAR) microstructures provide structures with a large surface area, a surface topography well separated from the underlying substrate, and large mechanical compliance (see Chandra, abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patil (Reference U) in view of Shahsavan (Reference W) as evidenced by Reference X.

	Regarding claim 10, Patil discloses the invention substantially as claimed.

	Shahsavan teaches protrusions and a further layer wherein the further layer is part of a film that connects the protrusions (see Shahsavan, Figure 4) wherein the elastic moduli of all areas of the protrusion and the further layer are 50 kPa to 3 GPa (see Shahsavan, page 354, column 2, Experimental Section, lines 1-7, protrusions are a 10:1 mixture of Sylgard 184; page 355, column 2, 3.1. Fabrication of the Biomimetic Functionally Graded Adhesives, lines 7-18, further layer is a 25:1 mixture of Sylgard 184, as evidenced by Reference X the elastic modulus for a 10:1 mixture of Sylgard 184 is 2.605 MPa, and the elastic modulus for a 25:1 mixture of Sylgard 184 is .954 MPa).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Patil by providing wherein the elastic moduli of all areas of the protrusion and the further layer are 50 kPa to 3 GPa as taught by Shahsavan because using using more dissipative PDMS as the
further layer would result in better adhesive properties in terms of higher adhesion energy and pull-off force (see Shahsavan, page 355, column 2, Fabrication of the Biomimetic Functionally Graded Adhesives, lines 14-20).

Claims 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patil (Reference U) in view of Karp et al (US 2011/0021965 A1).

	Regarding claim 12, Patil discloses the invention substantially as claimed.
	However, Patil is silent regarding an implant comprising a device as claimed in claim 1.
	Karp teaches a device having a structured coating that forms an adhesive top surface (see Karp, abstract) wherein an implant is comprised of the device (see Karp, paragraph 0039-0044).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Patil by providing an implant comprising a device as claimed in claim 1 as taught by Karp because the structured devices provide adhesive articles that are tough, biocompatible, biodegradable, flexible, elastic and able to form strong bonds to surfaces (e.g., tissue), even in a moist or wet environment (see Karp, paragraph 0006).
	Regarding claim 15, Patil discloses the invention substantially as claimed.
	However, Patil does not disclose wherein a density of the protrusions is 10,000 to 1,000,000 protrusions/cm2.  
	Karp teaches wherein a density of the protrusions is 10,000 to 1,000,000 protrusions/cm2 (paragraph 0098, lines 1-9).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Patil by providing wherein a density of the protrusions is 10,000 to 1,000,000 protrusions/cm2 as taught by Karp because the results would be predictable.  Such a modification amounts to the mere combination of known prior art parts to yield predictable results, which has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  Additionally, the density of the protrusions affects the adhesive nature of the article, therefore, the suggested density would be appropriate for enhancing the adhesiveness with biological tissue.
	Regarding claim 18, Patil discloses the invention substantially as claimed.
	However, Patil does not disclose wherein the surface comprises poly-L-lysine, poly-L-ornithine, collagen, or fibronectin.  
	Karp teaches wherein the surface comprises poly-L-lysine, poly-L-ornithine, collagen, or fibronectin (paragraph 0106, lines 23-28).

material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/BRIAN A DUKERT/Primary Examiner, Art Unit 3774